—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered June 9, 1995, which, insofar as appealed from, granted defendant Meli Borelli Associates’ motion to compel arbitration, unanimously affirmed, without costs.
The only litigation activity of defendant-respondent was the service of routine pleadings, with no more detail than was minimally necessary, and which, under the circumstances, did not constitute particularized assertions of any right to substantive relief. Thus, the IAS Court correctly determined that defendant-respondent had not waived its right to arbitration since it had not "actively participated” in the litigation process and therefore had not "manifested an affirmative acceptance of the judicial process” (Jorge v Sutton, 134 AD2d 573, Iv denied *31271 NY2d 807). Concur—Sullivan, J. P., Kupferman, Williams and Tom, JJ.